                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


DWAYNE STRINGER,

                  Plaintiff,                 CASE NO. 17-CV-10998

      v.                                     HON. GEORGE CARAM STEEH

MICHAEL LENNOX and
BRANDON FORD,

                  Defendants.
                                   /

   ORDER DENYING PLAINTIFF’S MOTION FOR JOINDER (Doc. 57)

      Plaintiff Dwayne Stringer, a pro se prisoner, brought this 42 U.S.C. '

1983 suit alleging excessive force in violation of the Eighth Amendment

against correction officials Michael Lennox and Brandon Ford. On

September 18, 2018, this court dismissed this suit based on the doctrine of

collateral estoppel which barred Plaintiff from relitigating the prior finding

that he failed to exhaust his administrative remedies as to his excessive

force claim arising from the events of May 8, 2010. Now before the court

is Plaintiff’s motion to transfer this case for joinder with 18-13214, Kinchloe

v. Eyke, another 42 U.S.C. § 1983 suit brought by a pro se prisoner,

asserting, among other things, that prison officials violated his Eighth

Amendment rights by placing him on mental psychosis status and ordering

                                       -1-
him to take psychotropic medications. Plaintiff alleges that he seeks to

join that suit in order to pursue fraud claims against the Michigan

Department of Corrections (“MDOC”) for allegedly distributing non-FDA

approved psychotropic drugs. Defendants have filed a response to

Plaintiff’s motion which this court has duly considered.

      Plaintiff’s request for joinder must be denied because his lawsuit has

already been dismissed and final judgment has entered. Moreover, the

two actions are unrelated, involve different theories of liability, different

defendants, and different transactions or occurrences, and do not share

any common questions of law or fact.

      Accordingly, Plaintiff’s motion for joinder (Doc. 57) is DENIED. In

addition, because any appeal of this order would not be taken in good faith,

Plaintiff is DENIED leave to appeal in forma pauperis. See 28 U.S.C. '

1915(a)(3).

      IT IS SO ORDERED.

Dated: December 11, 2018
                                      s/George Caram Steeh
                                      GEORGE CARAM STEEH
                                      UNITED STATES DISTRICT JUDGE




                                       -2-
               CERTIFICATE OF SERVICE

Copies of this Order were served upon attorneys of record on
 December 11, 2018, by electronic and/or ordinary mail and
also on Dwayne Stringer #199442, Gus Harrison Correctional
     Facility, 2727 E. Beecher Street, Adrian, MI 49221.

                     s/Barbara Radke
                       Deputy Clerk




                          -3-
